Conference Call: Today, Thursday, February 16, 2012 at 10:00 a.m. EST Dial-in Numbers: 866-395-2657 or 706-902-0717 (International) Webcast / Replay URL: www.integramed.com or www.earnings.com Phone Replay: 855-859-2056 or 404-537-3406 through February 23, 2012 Conference ID #: IntegraMed America, a Specialty Healthcare Services Provider, Q4 EPS Rose 100% to $0.16 on Record Revenue of $70.9M - Full Year Revenue Rose 12.5% to a Record $273.6M - PURCHASE, NEW YORK — February 16, 2012 IntegraMed America, Inc. (NASDAQ: INMD), a leader in developing, marketing and managing specialty healthcare facilities in the fertilityand vein care markets, announced today record revenues for the fourth quarter and year ended December 31, 2011. Summary Financial Results (in thousands, except per share data) (Unaudited) Three Months Ended Year Ended Dec. 31, Dec. 31, 2010 % Change Dec. 31, Dec. 31, 2010 % Change Revenues: Attain Fertility Centers1 $ $ % $ $ % Vein Clinics % % Total Revenues $ $ % $ $ % Operating Income: Attain Fertility Centers 4,255 % 17,725 % Vein Clinics % %) Total Operating Income $ $ % $ $ %) G&A Costs $ $ %) $ $ %) Legal Settlement 1 - - na $ - na Net Interest Expense 77 %) %) Income Before Income Taxes % %) Income Taxes % %) Net Income $ $ % $ $ %) Diluted EPS $ $ % $ $ %) Diluted Shares % % Adjusted EBITDA 2 % % IntegraMed’s 2011 results include a onetime, non-recurring $1.65 million pre-tax provision ($1.0 million after tax) for the settlement of a medical malpractice suit. The provision is IntegraMed’s portion of the settlement, net of insurance coverage and Partner physician contributions. IntegraMed uses the term "Adjusted EBITDA" when reporting financial results in accordance with Securities and Exchange Commission rules regarding the use of financial measures not calculated in accordance with generally accepted accounting principles (GAAP). The Company uses Adjusted EBITDA as a management tool to measure and monitor financial performance.The definition of Adjusted EBITDA contained herein corresponds to the definition of Adjusted EBITDA contained in the Company’s credit facility; certain of the covenants contained therein are tied to Adjusted EBITDA. While providing useful information, Adjusted EBITDA should not be considered in isolation as a measure of financial performance under GAAP. Investors should be aware that Adjusted EBITDA may not be comparable to similarly titled measures presented by other companies and comparisons could be misleading unless all companies and analysts calculate this measure in the same fashion. A reconciliation to Adjusted EBITDA is provided as supplemental data for this release. Jay Higham, President and CEO of IntegraMed, commented, "Our fourth quarter and full year earnings per share and adjusted EBITDA results demonstrate the strength of our business and the benefits of our investments in its growth. Excluding the impact of a $1.65 million pre-tax provision for a legal settlement, IntegraMed would have reported earnings of $0.47 per share in 2011, a 15% improvement over 2010. Importantly, our Q4 performance demonstrated strong top and bottom-line contributions from both our fertility and vein care businesses. Given the health of our balance sheet and our proven business model, we are very confident about IntegraMed’s ability to deliver further operating improvements in 2012 and beyond. “Going forward, we believe our growth will come from both organic and new business development, as we grow revenue, implement operational improvements and maintain the highest levels of patient care across our fertility and vein care businesses. IntegraMed remains committed to growing our fertility business through the financial and operational support of our existing operations, through acquisitions of management contracts in small and large fertility practices, andthrough the expansion of our Attain IVF fertility treatment finance program. Similarly, we will continue to expand the scope of our vein clinic business through the opening of new clinics and the expansion of existing clinics as well as our array of treatment capabilities. Though the value of the investments we have made in the business over the past two years have not yet been fully realized, we are confident that IntegraMed is on the right track and that there remains substantial opportunity for growth and improved financial performance.” Attain Fertility Centers Q4 2011 Q4 2010 $ Change % Change $ Change % Change Revenue: $
